COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-18-00084-CV


IN RE ERIC V. MITCHEL                                                  RELATOR


                                      ----------

                            ORIGINAL PROCEEDING
                          TRIAL COURT NO. 1387867-1

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      The court has considered relator’s petition for writ of mandamus. Relator’s

petition for writ of mandamus is dismissed for want of jurisdiction.

                                                    PER CURIAM

PANEL: SUDDERTH, C.J.; MEIER and PITTMAN, JJ.

DELIVERED: March 16, 2018




      1
       See Tex. R. App. P. 47.4.